Title: From John Adams to Thomas Jefferson, 21 May 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 21st. 1819

All the Literary Gentlemen of this part of the Country have an Ambitious Curiosity to see the Philosopher and Statesmen of Monticello—and they all apply to me for Introductions— and if I had ever received one introduction from you, I should have less scruple of Conscience in granting their requests—in the Stile of our New-England—the Reverend Mr Greenwood the Successor of  Mr Thatcher and Dr Kirkland in the Church of Summer Street Boston, will deliver you this letter with my affectionate respects—
Tho I cannot write I still live and enjoy Life.—The World is dead—there is nothing to Communicate in Religion Morals, Philosophy, or Politicks—I hope your Health is perfectly restored—mine is pritty much like that of Voltaire Frankline and Samuel Adams, at my Age.—
But I am still unalterably your Friend—
J. Adams